DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) 1-12, 15 and 21-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, JP H02136306 discloses  a tire comprising: a tread portion comprising a tire equator, a tread edge located axially outwardly of the tire equator (Figure 2, showing tread equator-CO with tread edge), and at least one block (Figure 2); the at least one block comprising a ground contact top surface having an axially extending first edge (Figure 4 showing top surface-B1 with first edge), and an axially extending second edge circumferentially apart from the first edge , a first sidewall surface extending radially inwardly from the first edge  and the first sidewall surface comprising an axially inner portion located on the tire equator side and an axially outer portion located on the tread edge side (Figure 2, sidewall surface- B1s has  two portion inner – B1b towards the equator and outer portion-B1a towards the tread edge), wherein a maximum inclined angle of the inner portion with respect to a tire normal is greater than a maximum inclined angle of the outer portion with respect to a tire normal (Figure 4, inner portion B1b  is more inclined to the outer portion B1a).
Further JP’306 didn’t disclose that maximum inclined angle of the second sidewall surface with respect to a tread normal is smaller than a maximum inclined angle of the inner portion an axial length of the second sidewall surface is greater than an axial length of the inner portion is deemed novel and unobvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10882360.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741